Citation Nr: 0611452	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities on a schedular basis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities on an extraschedular basis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1959, and from September 1973 to August 1974.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This matter was last before the Board in February 2005, at 
which time it remanded the claim for the completion of 
additional development.  The Board is satisfied that to the 
extent necessary for a full and fair review of the matter 
decided herein, all action requested on remand is now 
complete.  

The matter of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) on an extraschedular basis is addressed 
in the REMAND portion of the decision below, and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  See VAOPGCPREC 6-96 (holding that the Board 
is not precluded from issuing a final decision on an 
increased schedular rating claim and then remanding an 
extraschedular rating issue involving the same disability).




FINDINGS OF FACT

1.  The veteran has a 30 percent disability rating for status 
post tarsometatarsal joint fusion of one, two, and three in 
the right foot and a 10 percent disability rating for 
degenerative joint disease (DJD) of the talonavicular and 
naviculocuneiform joints in the right ankle.  

2.  The record contains medical and lay evidence to the 
effect that, with consideration of his educational background 
and occupational experience, the veteran is unemployable by 
reason of service-connected disabilities.

3.  The nature and severity of the veteran's service-
connected disabilities presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular evaluation standards.


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities on a 
schedular basis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).   

2.  The criteria for referral to the Director of the 
Compensation and Pension Service for consideration of the 
assignment of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities on an extraschedular basis have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.16(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005); see also 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court), however, has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Court has further held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002).

The Board observes that for the specific matter decided below 
(entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities on a schedular basis), applicable law is in fact 
dispositive of the claim per Sabonis, because the veteran 
does not meet the threshold disability percentage 
requirements for such an award as delineated at 38 C.F.R. 
§ 4.16(a) (2005).  As to the veteran's entitlement to TDIU on 
an extraschedular basis, the Board has determined that 
referral for consideration of an extraschedular rating is 
warranted.  Thus, that issue is the subject of a remand to 
the RO for further action and any deficiency in VA's VCAA 
notice or development action is harmless error.  Id.



Applicable Law

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.

A total disability rating may nonetheless be assigned where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability; provided that, in 
pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2005).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2005).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

Analysis of Entitlement to TDIU on a Schedular Basis

In connection with the veteran's pending claim for TDIU on a 
schedular basis, the Board finds that the basic facts are not 
in dispute.  The record undebatably reflects that the veteran 
is currently in receipt of a 30 percent disability rating for 
status post tarsometatarsal joint fusion of one, two, and 
three in the right foot and a 10 percent disability rating 
for degenerative joint disease (DJD) of the talonavicular and 
naviculocuneiform joints in the right ankle.  Thus, the 
threshold schedular percentage requirements for TDIU have not 
been met by the evidence.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).   More specifically, he does not have at least one 
disability that is rated at 40 percent or more, with 
additional service-connected disability sufficient to 
establish a combined rating of 70 percent or more.  38 C.F.R. 
§ 4.16(a).  The veteran does not contend otherwise.  

The Board therefore finds that the veteran's claim for TDIU 
on a schedular basis is legally insufficient.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board will 
deny the claim of entitlement to TDIU on a schedular basis.  
Sabonis, 
6 Vet. App. at 429.

Entitlement to Referral for Extraschedular Evaluation

The Board further observes that in cases where the evidence 
does not reveal that a veteran meets the percentage standards 
of 38 C.F.R. § 4.16(a), but does establish that he is 
otherwise unemployable due to service-connected disability or 
disabilities, then the RO should submit the matter to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The Board finds that this case presents such an exceptional 
and unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards for the assignment of 
TDIU.  See 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.16(b).  
The evidence of record establishes that the veteran has only 
a secondary school education, and has primarily been employed 
in occupations that require manual labor or a significant 
amount of physical exertion.  He has also stated that his 
right lower extremity becomes extremely painful with use, 
which has been acknowledged by most if not all of the medical 
professionals involved in his case, and the medical evidence 
of record further confirms that the veteran has required a 
variety of assistive devices for ambulation and pain control 
(via limitation of movement of his foot).  As well, he has 
required three right foot surgeries over the period of 2000 
to 2004, and the medical evidence of record indicates that 
more foot surgery is likely necessary in the near future.

Moreover, a January 2002 VA examiner who clinically evaluated 
the severity of the veteran's right lower extremity 
disabilities specifically opined that the veteran was unable 
to work in his field as a carpenter, or in any occupation 
that would require him to be on his feet for a prolonged 
period, do more than minimal walking, repeatedly climb 
stairs, or use ladders.  Some other VA physicians of record 
have agreed with this assessment, but others, such as an 
April 2005 VA examiner, have opined that the veteran should 
still be able to maintain gainful employment in some type of 
sedentary job with restrictions.  The Social Security 
Administration (SSA), however, deemed the veteran 
unemployable, albeit in relation to a number of medical 
problems.  Although an SSA decision on employability is not 
controlling for VA purposes, the Board notes that it is 
relevant to a determination of the veteran's ability to 
engage in substantially gainful employment.  Murincsak v. 
Derwinski, 2 Vet. App.  363, 370 (1992).  The Board therefore 
observes that the evidence as to the veteran's employability 
solely in relation to his service-connected disabilities is 
in a state of relative equipoise, so that it must find in 
favor of the veteran on this point.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, with consideration of the above and the entire 
pertinent record, the Board concludes that the veteran's case 
warrants referral for extraschedular consideration.  Under 
applicable law, however, an extraschedular rating may only be 
granted by officials at VA's Central Office.  See 38 C.F.R. 
§ 3.321(b)(1).  In this case, the appropriate official is 
VA's Director of the Compensation and Pension Service.  See 
38 C.F.R. § 4.16(b).  Indeed, the Court has held that the 
Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  See 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Rather, the 
Court has determined that the correct course of action in 
extraschedular consideration cases such as this one is to 
remand the matter for the proper procedural actions as 
outlined in 38 C.F.R. § 3.321(b)(1).  Id. 


ORDER

The appeal for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) on a schedular basis is denied.

The veteran's claim for TDIU warrants referral for 
consideration of the assignment of an extraschedular rating, 
to that extent only, the appeal is granted.




REMAND

As noted above, the matter of entitlement to TDIU on an 
extraschedular basis must be remanded to the RO for 
additional action.  

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

In accordance with appropriate 
procedures, the RO (via the AMC) should 
refer this case to VA's Under Secretary 
for Benefits or Director of the 
Compensation and Pension Service for 
consideration of the assignment of TDIU 
on an extraschedular basis.

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KELLY CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


